EXHIBIT 10.1

 

MEDICALCV, INC.

 

NON-QUALIFIED STOCK OPTION AGREEMENT

PURSUANT TO 2001 EQUITY INCENTIVE PLAN

 

No. of shares subject to option:                  

 

 

Option No.:             

Date of grant:                                              

 

 

 

 

THIS OPTION AGREEMENT is entered into by and between MedicalCV, Inc., a
Minnesota corporation (the “Company”), and                               (the
“Optionee”) pursuant to the Company’s 2001 Equity Incentive Plan, as amended to
date (the “Plan”). Unless otherwise defined herein, certain capitalized terms
shall have the meaning set forth in the Plan.

 

W I T N E S S E T H:

 

1.             Nature of the Option.  This Option is not intended to qualify as
an Incentive Stock Option within the meaning of Section 422 of the United States
Internal Revenue Code of 1986, as amended.

 

2.             Grant of Option.  Pursuant to the provisions of the Plan, the
Company grants to the Optionee, subject to the terms and conditions of the Plan
and to the terms and conditions herein set forth, the right and option to
purchase from the Company all or a part of an aggregate of 232,500 (two hundred
thirty-two thousand, five hundred) shares of Stock (the “Shares”) at the
purchase price of $0.84 per share, such Option to be exercised as hereinafter
provided.

 

3.             Terms and Conditions.  It is understood and agreed that the
Option evidenced hereby is subject to the following terms and conditions:

 

(a)           Expiration Date.  This Option shall expire ten years after the
date of grant specified above. Notwithstanding the foregoing, if the Optionee’s
employment or relationship with the Company or Related Company is terminated by
reason of death, Disability or Retirement, this Option shall expire on the
one-year anniversary of the termination date. If the Optionee’s employment or
relationship with the Company or Related Company is terminated by reasons for
other than death, Disability or Retirement, this Option shall, subject to
Section 4 of the Plan, expire on the three-month anniversary of the termination
date. Except as otherwise provided by the Board, an Optionee shall be considered
to have a “Disability” if the Optionee is unable, by reason of a medically
determinable physical or mental impairment, to substantially perform the
principal duties of employment with the Company, which condition, in the opinion
of a physician selected by the Board, is expected to have a duration of not less
than 120 days.

 

(b)           Exercise of Option.  Subject to the Plan and the other terms of
this Agreement regarding the exercisability of this Option, this Option shall be
exercisable cumulatively, to the extent it is vested, as set forth in Exhibit A.
Any exercise shall be accompanied by a written notice to the Company specifying
the number of shares of Stock as to which the Option is being exercised.
Notation of any partial exercise shall be made by the Company on Schedule I
hereto. This Option may not be exercised for a fraction of a Share, and must be
exercised for no fewer than one hundred (100) shares of Stock, or such lesser
number of shares as may be vested.

 

--------------------------------------------------------------------------------


 

(c)           Payment of Purchase Price Upon Exercise.  At the time of any
exercise, the Exercise Price of the Shares as to which this Option is exercised
shall be paid in cash to the Company, unless, in accordance with the provisions
of Section 4.2(c) of the Plan, the Board shall permit or require payment of the
purchase price in another manner set forth in the Plan.

 

(d)           Nontransferability.  This Option shall not be transferable other
than by will or by the laws of descent and distribution. During the lifetime of
the Optionee, this Option shall be exercisable only by the Optionee or by the
Optionee’s guardian or legal representative. No transfer of this Option by the
Optionee by will or by the laws of descent and distribution shall be effective
to bind the Company unless the Company is furnished with written notice thereof
and a copy of the will and/or such other evidence as the Board may determine
necessary to establish the validity of the transfer.

 

(e)           Acceleration of Option Upon Change in Control.  In the event of a
Change in Control, as defined in Section 1.3 of the Plan, the provisions of
Section 3(b) and Exhibit A hereof pertaining to vesting shall cease to apply and
this Option shall become immediately vested and fully exercisable with respect
to all Shares; provided, however, that the provisions of this Subsection 3(e)
shall not apply unless the Optionee has been employed by the Company for a
period equal to or exceeding one calendar year. No acceleration of vesting shall
occur under this Subsection 3(e) in the event a surviving corporation or its
parent assumes this Option or in the event the surviving corporation or its
parent substitutes an option agreement with substantially the same terms as
provided in this Agreement. Nothing in this Subsection 3(e) shall limit the
Committee’s authority to cancel this Option in accordance with Section 9 of the
Plan.

 

(f)            Subject to Lock Up.  Optionee understands that the Company at a
future date may file a registration or offering statement (the “Registration
Statement”) with the Securities and Exchange Commission to facilitate an
underwritten public offering of its securities. The Optionee agrees, for the
benefit of the Company, that should such an underwritten public offering be made
and should the managing underwriter of such offering require, the undersigned
will not, without the prior written consent of the Company and such underwriter,
during the Lock Up Period as defined herein: sell, transfer or otherwise dispose
of, or agree to sell, transfer or otherwise dispose of this Option or any of the
Shares acquired upon exercise of this Option during the Lock Up Period; or sell
or grant, or agree to sell or grant, options, rights or warrants with respect to
any of the Shares acquired upon exercise of this Option. The foregoing does not
prohibit gifts to donees or transfers by will or the laws of descent to heirs or
beneficiaries provided that such donees, heirs and beneficiaries shall be bound
by the restrictions set forth herein. The term “Lock Up Period” shall mean the
lesser of (x) 180 days or (y) the period during which Company officers and
directors are restricted by the managing underwriter from effecting any sales or
transfers of the Shares. The Lock Up Period shall commence on the effective date
of the Registration Statement.

 

(g)           Not An Employment Contract.  The Option will not confer on the
Optionee any right with respect to continuance of employment or other service
with the Company or any Subsidiary, nor will it interfere in any way with any
right the Company or any Subsidiary would otherwise have to terminate or modify
the terms of such Optionee’s employment or other service at any time.

 

(h)           No Rights as Shareholder.  The Optionee shall have no rights as a
shareholder of the Company with respect to any Shares prior to the date of
issuance to the Optionee of a certificate for such Shares.

 

2

--------------------------------------------------------------------------------


 

(i)            Compliance with Law and Regulations.  This Option and the
obligation of the Company to sell and deliver Shares hereunder shall be subject
to all applicable laws, rules and regulations (including, but not limited to,
federal securities laws) and to such approvals by any government or regulatory
agency as may be required. This Option shall not be exercisable, and the Company
shall not be required to issue or deliver any certificates for Shares of Stock
prior to the completion of any registration or qualification of such Shares
under any federal or state law, or any rule or regulation of any government body
which the Company shall, in its sole discretion, determine to be necessary or
advisable. Moreover, this Option may not be exercised if its exercise or the
receipt of Shares of Stock pursuant thereto would be contrary to applicable law.

 

(j)            Withholding.  All deliveries and distributions under this
Agreement are subject to withholding of all applicable taxes. At the election of
the Optionee, and subject to such rules and limitations as may be established by
the Committee from time to time, such withholding obligations may be satisfied
through the surrender of shares of Stock which the Optionee already owns, or to
which the Optionee is otherwise entitled under the Plan.

 

4.             Termination of Employment.  Upon the termination of the
employment of Optionee prior to the expiration of the Option, the following
provisions shall apply:

 

(a)           Upon the Involuntary Termination of Optionee’s employment or the
voluntary termination or resignation of Optionee’s employment, the Optionee may
exercise the Option to the extent the Optionee was vested in and entitled to
exercise the Option at the date of such employment termination for a period of
three (3) months after the date of such employment termination, or until the
term of the Option has expired, whichever date is earlier. To the extent the
Optionee was not entitled to exercise this Option at the date of such employment
termination, or if Optionee does not exercise this Option within the time
specified herein, this Option shall terminate.

 

(b)           If the employment of an Optionee is terminated by the Company for
cause, then the Board or the Committee shall have the right to cancel the
Option.

 

5.             Death, Disability or Retirement of Optionee.  Upon the death,
Disability or Retirement, as defined herein, of Optionee prior to the expiration
of the Option, the following provisions shall apply:

 

(a)           If the Optionee is at the time of his Disability employed by the
Company or a Subsidiary and has been in continuous employment (as determined by
the Committee in its sole discretion) since the Date of Grant of the Option,
then the Option may be exercised by the Optionee for one (1) year following the
date of such Disability or until the expiration date of the Option, whichever
date is earlier, but only to the extent the Optionee was vested in and entitled
to exercise the Option at the time of his Disability. For purposes of this
Section 5, the term “Disability” shall mean that the Optionee is unable, by
reason of a medically determinable physical or mental impairment, to
substantially perform the principal duties of employment with the Company, which
condition, in the opinion of a physician selected by the Board, is expected to
have a duration of not less than 120 days, unless the Optionee is employed by
the Company, a Parent, a Subsidiary or an Affiliate, pursuant to an employment
agreement which contains a definition of “Disability,” in which case such
definition shall control. The Committee, in its sole discretion, shall determine
whether an Optionee has a Disability and the date of such Disability.

 

(b)           If the Optionee is at the time of his death employed by the
Company or a Subsidiary and has been in continuous employment (as determined by
the Committee in its sole discretion) since the Date of Grant of the Option,
then the Option may be exercised by the Optionee’s estate or by a person who
acquired the right to exercise the Option by will or the laws of descent and
distribution, for one (1) year following the date of the Optionee’s death or
until the expiration date of the Option, whichever date is earlier, but only to
the extent the Optionee was vested in and entitled to exercise the Option at the
time of death.

 

3

--------------------------------------------------------------------------------


 

(c)           If the Optionee is at the time of his Retirement employed by the
Company or a Subsidiary and has been in continuous employment (as determined by
the Committee in its sole discretion) since the Date of Grant of the Option,
then the Option may be exercised by the Optionee for one (1) year following the
date of the Optionee’s Retirement or until the expiration date of the Option,
whichever date is earlier, but only to the extent the Optionee was vested in and
entitled to exercise the Option at the time of Retirement. For purposes of this
Section 5, Retirement of the Optionee shall mean, with the approval of the
Committee, the occurrence of the Optionee’s Date of Termination on or after the
date the Optionee attains age 55.

 

(d)           If the Optionee dies within three (3) months after Termination of
Optionee’s employment with the Company or a Subsidiary the Option may be
exercised for nine (9) months following the date of Optionee’s death or the
expiration date of the Option, whichever date is earlier, by the Optionee’s
estate or by a person who acquires the right to exercise the Option by will or
the laws of descent or distribution, but only to the extent the Optionee was
vested in and entitled to exercise the Option at the time of Termination.

 

6.             Termination of Relationship for Misconduct; Clawback.  If the
Board or the Committee reasonably believes that the Optionee has committed an
act of misconduct, it may suspend the Optionee’s right to exercise this option
pending a determination by the Board or the Committee. If the Board or the
Committee determines that the Optionee has committed an act of misconduct or has
breached a duty to the Company, neither the Optionee nor the Optionee’s estate
shall be entitled to exercise the Option. For purposes of this Section 6, an act
of misconduct shall include embezzlement, fraud, dishonesty, nonpayment of an
obligation owed to the Company, breach of fiduciary duty or deliberate disregard
of the Company’s rules resulting in loss, damage or injury to the Company, or if
the Optionee makes an unauthorized disclosure of any Company trade secret or
confidential information, engages in any conduct constituting unfair competition
with respect to the Company, or induces any party to breach a contract with the
Company. In making such determination, the Board or the Committee shall act
fairly and shall give the Optionee an opportunity to appear and present evidence
on the Optionee’s behalf at a hearing before the Board or the Committee. For
purposes of this Section 6, an act of misconduct or breach of fiduciary duty to
the Company shall be an event giving the Company the right to terminate
Optionee’s employment pursuant to Section 1 of Optionee’s Employment Agreement
within the Company dated                                     , which Agreement
is incorporated herein by reference. In addition, misconduct shall include
willful violations of federal or state securities laws. In making such
determination, the Board or the Committee shall act fairly and shall give the
Optionee an opportunity to appear and present evidence on the Optionee’s behalf
at a hearing before the Board or the Committee. In addition, if the Company,
based upon an opinion of legal counsel or a judicial determination, determines
that Section 304 of the Sarbanes-Oxley Act of 2002 is applicable to Optionee
hereunder, to the extent that the Company is required to prepare an accounting
restatement due to the material noncompliance of the Company, as a result of
misconduct, with any financial reporting requirement under the securities laws,
Optionee shall reimburse the Company for any compensation received by Optionee
from the Company during the 12-month period following the first public issuance
or filing with the Securities and Exchange Commission (whichever first occurs)
of the financial document embodying such financial reporting requirement and any
profits received from the sale of the Company’s common stock or common stock
equivalents, acquired pursuant to this Agreement.

 

7.             Optionee Bound by Plan.  The Optionee hereby acknowledges receipt
of a copy of the Plan and agrees to be bound by all the terms and provisions
thereof. In the event of any question or inconsistency between this Agreement
and the Plan, the terms and conditions of the Plan shall govern.

 

8.             Heirs and Successors.  This Agreement shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, and upon
any person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business. If any
rights exercisable by the Optionee or benefits deliverable to the Optionee under
this Agreement have not been exercised or delivered, respectively, at the time
of the Optionee’s death, such rights shall be exercisable by

 

4

--------------------------------------------------------------------------------


 

the Designated Beneficiary, and such benefits shall be delivered to the
Designated Beneficiary, in accordance with the provisions of this agreement and
the Plan. The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Optionee in a writing filed with the Committee in such form
and at such time as the Committee shall require. If a deceased Optionee fails to
designate a beneficiary, or if the Designated Beneficiary does not survive the
Optionee, any rights that would have been exercisable by the Optionee and any
benefits distributable to the Optionee shall be exercised by or distributed to
the legal representative of the estate of the Optionee. If a deceased Optionee
designates a beneficiary and the Designated Beneficiary survives the Optionee
but dies before the Designated Beneficiary’s exercise of all rights under this
Agreement or before the complete distribution of benefits to the Designated
Beneficiary under this Agreement, then any rights that would have been
exercisable by the Designated Beneficiary shall be exercised by the legal
representative of the estate of the Designated Beneficiary, and any benefits
distributable to the Designated Beneficiary shall be distributed to the legal
representative of the estate of the Designated Beneficiary.

 

9.             Plan Governs.  Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan,
a copy of which may be obtained by the Optionee from the office of the Secretary
of the Company; and this Agreement is subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the Plan.

 

10.           Notices.  Any notice hereunder to the Company shall be addressed
to it at its principal executive offices, located at 9725 South Robert Trail,
Inver Grove Heights, Minnesota 55077, Attention: Chief Executive Officer; and
any notice hereunder to the Optionee shall be addressed to the Optionee at the
address last appearing in the employment records of the Company; subject to the
right of either party to designate at any time hereunder in writing some other
address.

 

11.           Counterparts.  This Agreement may be executed in two counterparts
each of which shall constitute one and the same instrument.

 

12.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Minnesota, except to the extent
preempted by federal law, without regard to the principles of comity or the
conflicts of law provisions of any other jurisdiction.

 

IN WITNESS WHEREOF, MedicalCV, Inc. has caused this Agreement to be executed by
its Chief Executive Officer and the Optionee has executed this Agreement, both
as of the day and year first above written.

 

 

 

MEDICALCV, INC.

 

 

 

 

 

 

 

 

By Marc P. Flores

 

Its President and Chief Executive Officer

 

 

 

 

 

OPTIONEE

 

 

 

 

 

 

 

 

[Name]

 

[Address]

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OPTION AND VESTING DATA

 

Name of Optionee:

 

Total Number of Shares Subject to Option:

 

Date of Grant:

 

OPTION VESTING SCHEDULE

 

 

 

NO. OF SHARES

DATE

 

VESTED

 

 

 

 

 

 

 

 

 

 

The above vesting schedule assumes an ongoing relationship with the Company.
Your rights to exercise the unvested portion of your option will cease upon
termination of relationship with the Company, subject to Change in Control
provisions set forth in Section 9 of the Plan. Reference is made to the Plan and
to relevant sections of the Agreement between you and the Company for your
rights to exercise the vested portion of your option in the event of termination
of your relationship with the Company during lifetime or upon death. The above
vesting schedule is in all respects subject to the terms of those documents.

 

OPTIONEE

MEDICALCV, INC.

 

 

 

 

 

 

 

 

 

 

 

[Name]

By Marc P. Flores

 

[Address]

Its President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I - NOTATIONS AS TO PARTIAL EXERCISE

 

Date of
Exercise

 

Number of
Purchased
Shares

 

Balance of
Shares on
Option

 

Authorized
Signature

 

Notation
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------